Per Curiam,
The plaintiff was a motorman on the defendant’s road, and was injured under the following circumstances. Early in the morning he was directed by the dispatcher to take a car, that had a controller on either end, from the barn over a route some seven miles in length. He ran the car several squares to a point where the track connected with another track which he was to take. He then went to the other end of the car, and when he took hold of the controller, he received a slight electric shock. He informed the conductor of this, and was told by him to go on to a place where he could telephone for another car. As he went on, the condition of the controller became worse, and the shocks more severe. He was, however, able to manage the car without injury until he attempted to stop it to avoid colliding with another car on the same track.” When he reversed the controller and applied the brake for that purpose, his arm was burned and he was made unconscious by the electric shock, and in the collision which resulted he was otherwise seriously injured.
There was evidence that the company’s cars were sent out without inspection and that the defect in the controller would have been disclosed by inspection. The controller was defective when first used on the trip. The reasonable inference is that it was defective when it left the barn. This made out a prima facie case of negligence on the part of the defendant. WTiether the plaintiff was, under the circumstances, negligent in continuing to run the car, was not a question that the court could properly decide.
The judgment is affirmed.